NO. 07-12-0304-CV

	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL D

	AUGUST 6, 2012
	______________________________

	CHOICE ASSET MANAGEMENT, INC.,

                               	       Appellant
                                      V.
                                       
                   CIT TECHNOLOGY FINANCING SERVICES, INC.,
                                       
                                  		Appellee	

                        ______________________________

	FROM THE 250th DISTRICT COURT OF TRAVIS COUNTY;

	NO. D-1-GN-11-000209; HON. J. TIM SULAK, PRESIDING
	______________________________

	MEMORANDUM OPINION
	______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
	Appellant Choice Asset Management, Inc. perfected this appeal on June 11, 2012.  The clerk's record was due on or about July 3, 2012.  This appeal was transferred by order of the Texas Supreme Court from the Third Court of Appeals to the Seventh Court of Appeals.  On July 16, 2012, this court notified the trial court clerk that the clerk's record was late, and directed the clerk to update this court on the status of the record by July 26, 2012.  On July 10, 2012, the district clerk notified the clerk of the Third Court of Appeals that the clerk's record would be submitted within ten days after payment for the record had been made.  On July 17, 2012, this court notified counsel for appellant that the clerk's record was due July 3, 2012, that no payment had been received, and unless proof of payment was provided the court by July 27, 2012, the appeal would be dismissed for want of prosecution.  To date, no response has been received, nor have we received any request to postpone the dismissal date.  Consequently, we dismiss the appeal for want of prosecution.

							Per Curiam